
	
		II
		112th CONGRESS
		1st Session
		S. 1338
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 5 of title 31, United States Code, to
		  establish the Office of Regulatory Integrity within the Office of Management
		  and Budget.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulatory Capture Prevention Act
			 of 2011.
		2.Office of
			 Regulatory Integrity
			(a)In
			 generalChapter 5 of title 31, United States Code, is amended by
			 inserting after section 507 the following:
				
					508.Office of
				Regulatory Integrity
						(a)DefinitionsIn
				this section—
							(1)the term
				Administrator means the Administrator of the Office of Regulatory
				Integrity;
							(2)the term agency—
								(A)means each authority of the Government of
				the United States, whether or not it is within or subject to review by another
				agency; and
								(B)does not include—
									(i)the Government Accountability Office;
				or
									(ii)the Congressional Budget Office; and
									(3)the term
				relevant committees of Congress means—
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
								(B)the Committee on
				Appropriations of the Senate;
								(C)the Committee on
				the Judiciary of the Senate;
								(D)the Committee on
				Oversight and Government Reform of the House of Representatives;
								(E)the Committee on
				Appropriations of the House of Representatives;
								(F)the Committee on
				the Judiciary of the House of Representatives; and
								(G)with respect to a
				report other than the annual report, any committee in the Senate or House of
				Representatives that exercises oversight authority over an agency discussed in
				the report.
								(b)Office of
				Regulatory Integrity
							(1)EstablishmentThere
				is established in the Office of Management and Budget an office to be known as
				the Office of Regulatory Integrity.
							(2)AdministratorThere
				shall be at the head of the Office of Regulatory Integrity an Administrator who
				shall be appointed by the President, by and with the advice and consent of the
				Senate.
							(c)Functions of
				Administrator
							(1)In
				generalIn order to defeat regulatory capture and related threats
				to the integrity of Federal agencies, the Administrator shall investigate and
				report on the influence of concentrated economic interests on Federal agencies,
				and components thereof, that results in—
								(A)agency action or
				inaction that fails to advance the congressionally assigned mission of the
				agency or is otherwise inimical to the public interest;
								(B)regulation,
				licensing, adjudication, grants, or other agency action that—
									(i)favors a limited
				number of economic interests at the expense of the agency’s congressionally
				assigned mission; or
									(ii)is otherwise
				inimical to the public interest;
									(C)enforcement
				priorities that are not reasonably calculated to accomplish the goals of the
				regulatory program in question; or
								(D)a loss of
				confidence in the integrity of the regulatory process.
								(2)Recommendations
				by the AdministratorWhen reporting on the influence of
				concentrated economic interests on an agency, the Administrator shall include
				recommendations that, if implemented, would restore integrity to the regulatory
				process by enhancing the capacity of the agency to resist such
				influence.
							(3)Comments by
				Federal agenciesUnless the Administrator determines that the
				public interest requires immediate release, the Administrator shall—
								(A)provide a copy of
				a report to the relevant Federal agencies not less than 30 days before the
				completion of a report by the Administrator; and
								(B)include the
				comments of the relevant Federal agencies as addenda to the report upon
				release.
								(4)Coordination
				with Inspectors GeneralThe Administrator shall inform the
				inspectors general of the relevant Federal agencies upon initiation of an
				investigation and may coordinate with the inspectors general as the
				Administrator concludes is appropriate to fulfill the responsibilities
				established by this section.
							(d)Authority of
				Administrator
							(1)In
				generalIn addition to the authority otherwise provided by this
				section, the Administrator, in carrying out the provisions of this section, is
				authorized to—
								(A)have access to
				all records, reports, audits, reviews, documents, papers, recommendations, or
				other material available to the applicable agency which relate to regulatory
				activities with respect to which the Administrator has responsibilities under
				this section;
								(B)make such
				investigations and reports relating to the administration of the programs and
				operations of the applicable agency as are, in the judgment of the
				Administrator, necessary or desirable;
								(C)request such
				information or assistance as may be necessary to carry out the duties and
				responsibilities provided by this section from any Federal, State, or local
				governmental agency or unit thereof;
								(D)require by
				subpoena the production of all information, documents, reports, answers,
				records, accounts, papers, and other data in any medium (including
				electronically stored information, as well as any tangible thing) and
				documentary evidence necessary in the performance of the functions assigned by
				this section, which subpoena, in the case of contumacy or refusal to obey,
				shall be enforceable by order of any appropriate United States District Court,
				except that procedures other than subpoenas shall be used by the Administrator
				to obtain documents and information from Federal agencies;
								(E)administer to or
				take from any person an oath, affirmation, or affidavit, whenever necessary in
				the performance of the functions assigned by this section, which oath,
				affirmation, or affidavit when administered or taken by or before an employee
				of the Office of Regulatory Integrity designated by the Administrator shall
				have the same force and effect as if administered or taken by or before an
				officer having a seal;
								(F)have direct and
				prompt access to the head of the agency involved when necessary for any purpose
				pertaining to the performance of functions and responsibilities under this
				section;
								(G)select, appoint,
				and employ such officers and employees as may be necessary to carry out the
				functions, powers, and duties of the Office of Regulatory Integrity subject to
				the provisions of title 5, governing appointments in the competitive service,
				and the provisions of chapter 51 and subchapter III of chapter 53 of such title
				relating to classification and General Schedule pay rates;
								(H)obtain services
				as authorized by section 3109 of title 5 at daily rates not to exceed the
				equivalent rate prescribed for a position at level IV of the Executive
				Schedule; and
								(I)the extent and in
				such amounts as may be provided in advance by appropriations Acts, enter into
				contracts and other arrangements for audits, studies, analyses, and other
				services with public agencies and with private persons, and to make such
				payments as may be necessary to carry out the provisions of this
				section.
								(2)Information and
				assistance
								(A)Information and
				assistance by head of agencyUpon request of the Administrator
				for information or assistance under paragraph (1), the head of any agency
				involved shall, insofar as is practicable and not in contravention of any
				statutory restriction or regulation of the agency from which the information is
				requested, furnish to the Administrator, or to an authorized designee, such
				information or assistance.
								(B)Information and
				assistance by inspectors generalUpon request of the
				Administrator for information or assistance under paragraph (1), the Inspector
				General of any agency involved shall, insofar as is practicable and not in
				contravention of any statutory restriction or regulation of the agency from
				which the information is requested, furnish to the Administrator, or to an
				authorized designee, such information or assistance.
								(C)Reports of
				inspectors generalThe inspector general of each agency shall
				provide copies of all reports issued by that inspector general to the
				Administrator in a timely manner, and may provide the Administrator at any time
				with information the inspector general believes relevant to the performance of
				the Administrator’s duties.
								(D)Details of
				employeesUpon request of the Administrator, the head of any
				agency shall, to the extent reasonably practicable, and on a reimbursable
				basis, detail personnel of that agency to the Office of Regulatory Integrity to
				assist it in carrying out its duties under this section.
								(E)Reports to
				heads of agenciesWhenever information or assistance requested
				under paragraph (1) is, in the judgment of the Administrator, unreasonably
				refused or not provided, the Administrator shall report the circumstances to
				the head of the agency involved without delay.
								(3)Limitation on
				authorityExcept as provided in paragraphs (1) (A) and (F) and
				(2) (A), (B), and (D), the Administrator may not control or direct any law
				enforcement agency, including the Department of Justice, in the exercise of the
				Administrator’s investigative authority.
							(e)Consultation
				with Government Accountability Office
							(1)In
				generalThe Administrator may consult with the Government
				Accountability Office as to the scope and focus of an investigation.
							(2)Comments by the
				Government Accountability OfficeUnless the Administrator
				determines that the public interest requires immediate release, the
				Administrator shall—
								(A)provide a copy of
				a report to the Government Accountability Office not less than 30 days before
				the completion of a report by the Administrator; and
								(B)include the
				comments of the Government Accountability Office as addenda to the report upon
				release.
								(3)Availability of
				reportsSubject to the restrictions under subsection (g), the
				Administrator shall make all reports available to the Government Accountability
				Office.
							(4)Comments by
				Government Accountability OfficeNot later than 60 days after
				receipt of a report from the Administrator, the Government Accountability
				Office shall publish written comments on the methodology and conclusions of the
				report.
							(5)Further
				investigations by AdministratorUpon request for further
				investigation by the Government Accountability Office, the Administrator
				shall—
								(A)perform the
				requested investigation as promptly as reasonably feasible; or
								(B)provide the
				Government Accountability Office with a written explanation why the
				Administrator has chosen not to pursue further investigation.
								(6)Further
				investigations by the Government Accountability OfficeExcept as
				otherwise proscribed by law, the Government Accountability Office may perform
				any further investigation it determines appropriate.
							(f)Consultation
				with Administrative Conference of the United States
							(1)In
				generalNot later than 180 days after the date of enactment of
				the Regulatory Capture Prevention Act of
				2011, the Administrative Conference of the United States shall
				provide the Administrator with written guidance on—
								(A)the principal
				means by which concentrated economic interests wield influence across the
				Federal agencies;
								(B)the most salient
				threats to regulatory integrity arising from that influence; and
								(C)effective
				measures to minimize regulatory capture.
								(2)GuidanceOn
				a continuing basis, the Administrator shall develop, in consultation with the
				Administrative Conference of the United States, written guidance describing the
				most pervasive threats to regulatory integrity and the factors that primarily
				inform the exercise of the Administrator’s investigatory discretion.
							(3)CommentsThe
				Administrative Conference of the United States shall, to the extent it
				determines appropriate, comment upon reports issued by the
				Administrator.
							(g)Reports to
				Congress; public release
							(1)In
				generalNot later than 30 days after completion of each report,
				the Administrator shall submit that report to the relevant committees of
				Congress. The relevant committees of Congress shall hold hearings on the report
				as the committees determine appropriate.
							(2)Annual
				reports
								(A)In
				generalNot later than April 30 of each year, the Administrator
				shall prepare and provide to the relevant committees of Congress an annual
				report summarizing the activities of the Office of Regulatory Integrity during
				the immediately preceding 12-month period ending March 31.
								(B)ContentsReports
				under this paragraph shall include—
									(i)a
				description of significant problems, abuses, and deficiencies relating to the
				undue influence in agencies of concentrated economic interests during the
				reporting period;
									(ii)a description of
				the recommendations for corrective action made by the Office of Regulatory
				Integrity during the reporting period with respect to significant problems,
				abuses, or deficiencies identified under clause (i);
									(iii)an
				identification of each significant recommendation described in previous
				semiannual reports on which corrective action has not been completed;
									(iv)a summary of
				each report issued by the Office of Regulatory Integrity; and
									(v)a
				financial report for the Office of Regulatory Integrity.
									(3)Public
				disclosure
								(A)In
				generalNot later than 30 days after the transmission of the
				annual report to the Congress, the Administrator shall make copies of such
				report available on a publicly available Internet website.
								(B)Limitations on
				disclosuresNothing in this paragraph shall be construed to
				authorize the public disclosure of information which is—
									(i)specifically
				prohibited from disclosure by any other provision of law;
									(ii)specifically
				required by Executive order to be protected from disclosure in the interest of
				national defense or national security or in the conduct of foreign affairs;
				or
									(iii)a part of an
				ongoing criminal investigation.
									(C)Information in
				public recordNotwithstanding subparagraph (B), any report under
				this subsection may be disclosed to the public in a form which includes
				information with respect to a part of an ongoing criminal investigation if such
				information has been included in a public record.
								(D)No withholding
				of information from CongressNothing in this section shall be
				construed to authorize or permit the withholding of information from the
				Congress, or from any committee or subcommittee thereof, except as otherwise
				authorized by law.
								(h)Authorization
				of appropriationsThere are
				authorized to be appropriated for each fiscal year such sums as may be
				necessary to carry out this
				section.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 31, United States Code, is amended by inserting after the item relating to
			 section 507 the following:
				
					
						Sec. 508. Office of Regulatory
				Integrity.
					
					.
			3.Effective
			 dateThe amendments made by
			 section 2 shall take effect 90 days after the date of enactment of this
			 Act.
		
